Dallinger, Judge:
This appeal to reappraisement has been submitted for decision on the following stipulation:
It is hereby stipulated and agreed by and between the plaintiffs and counsel for the defendant in the above-entitled case, subject to the approval of the Court, that the merchandise described in and covered by the above reappraisement consists of petroleum stoves and ranges which were exported from Sweden on January 29, 1939.
It is further agreed that the extended total entered and appraised values are correct, but that the entry does not correctly set forth the unit values upon which the said correct extended total values are computed.
It is further agreed that the unit prices at which such or similar stoves and ranges were freely offered for sale to all purchasers in the principal markets of Sweden on the date of exportation herein are as follows:
STERLING
40 ranges #12F_ £ 0/28/6 each, plus 10%, less 33)4%, less 2%.
60 stoves #17._ ._£ 0/6/8 each, plus 10%, less 33)4%, less 2%.
60 stoves #22_£ 0/9/7 each, plus 10%, less 33)4%, less 2%.
*957It is FURTHER agreed that there was no higher export value for such or similar ranges and stoves than the foreign value set forth in the preceding paragraph herein.
And it is further agreed that this case may be submitted on the foregoing stipulation.
On the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values are as set forth above. Judgment will be rendered accordingly.